Citation Nr: 0029188	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1951 to 
December 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board in May 2000 and a transcript of that hearing has been 
associated with the record on appeal.


REMAND

The appellant's service medical records are limited to a 
report of the appellant's separation examination in November 
1955.  There is no further evidence in the record until 1994.  

There is no indication that the RO made more than a single 
request of service medical records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
There is not indication that alternative records were sought, 
including but not limited to records of the Surgeon General's 
Office, morning or sick reports.

The Board finds that the single request for service medical 
records by the RO does not comply with the due process 
requirements recently discussed by the United States Court of 
Appeals for the Federal Circuit in the case of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), which held that a single 
request for pertinent service medical records specifically 
requested by a claimant and not obtained by the RO does not 
fulfill the duty to assist.  

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
the veteran has identified records which could possibly make 
his claims well grounded, and as these records are in the 
possession of the United States government, the Board 
believes that attempts must be made to obtain these records 
and associate them with the claims folder prior to reaching a 
decision in this case.  

Under the circumstances described above, this matter is 
remanded to the RO for the following action:

1.  An appropriate official at the RO 
should take appropriate steps to obtain 
and associate with the claims file, 
copies of any and all of the veteran's 
service medical records.  In so doing, 
the RO should contact the Surgeon 
General's Office and request copies of 
any records of inservice treatment.  
Attempts should also be made to obtain 
alternative official service records, 
including morning and sick reports.  All 
attempts should be in writing and made a 
part of the record.  

2.  The RO should then re-adjudicate the 
veteran's claim.  Thereafter, if any part 
of its decision remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to ensure the veteran full due 
process.  The veteran needs to take no action until so 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

